                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

ROBERT SOWELL,

                       Plaintiff,

       v.                                                      Civil Action 2:18-cv-1561
                                                               Judge Algenon L. Marbley
                                                               Magistrate Judge Jolson

COMMISSIONER OF SOCIAL
SECURITY,

                       Defendant.

                             REPORT AND RECOMMENDATION

       On June 3, 2019, Plaintiff Robert Sowell was ordered to pay the filing fee within thirty (30)

days. (Doc. 6). The Court advised Plaintiff that his failure to do so would result in dismissal of

this action for want of prosecution. (Id.).

       More than 30 days have passed, and Plaintiff has not paid the filing fee. Accordingly, it is

RECOMMENDED that this case be DISMISSED without prejudice for want of prosecution.

See, e.g., Gravitt v. Tyszkiewicz, 14 F. App’x 348, 348 (6th Cir. 2001).

                                PROCEDURE ON OBJECTIONS

       If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those specific

proposed finding or recommendations to which objection is made, together with supporting

authority for the objection(s). A District Judge of this Court shall make a de novo determination

of those portions of the Report or specific proposed findings or recommendations to which

objection is made. Upon proper objection, a District Judge of this Court may accept, reject, or

modify, in whole or in part, the findings or recommendations made herein, may receive further

evidence or may recommit this matter to the Magistrate Judge with instructions. 28 U.S.C. §
636(b)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the District Judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

       IT IS SO ORDERED.



Date: October 9, 2019                               /s/ Kimberly A. Jolson
                                                    KIMBERLY A. JOLSON
                                                    UNITED STATES MAGISTRATE JUDGE
